Affirmed and Memorandum Opinion filed April 16, 2020.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00364-CR

                  ANTONIO JAMAL NEGRON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 403rd District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-DC-18-301189

                          MEMORANDUM OPINION

      Appellant appeals his convictions for continuous sexual abuse of a child and
indecency with a child by sexual contact. Appellant’s appointed counsel filed a
brief in which he concludes the appeal is wholly frivolous and without merit. The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record and demonstrating why there are
no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13
(Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant filed a pro se
response.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Christopher, Wise and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2